Citation Nr: 0840337	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-10 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for trauma to the 
eardrums.  

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as gastroesophageal reflux disorder (GERD) 
and irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to February 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2003 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in January 2008 (i.e. a 
video hearing).  The hearing transcript has been associated 
with the claims file.

The claims of service connection for GERD and IBS are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran withdrew his appeal of service connection for 
trauma to the eardrums on December 27, 2007.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issue of service connection for 
trauma to the eardrums have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2008).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2008).

On December 27, 2007, the veteran submitted a statement 
expressing his desire to withdraw his appeal of the issue of 
entitlement to service connection for trauma to the eardrums.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to this issue and it 
must be dismissed.


ORDER

The appeal of entitlement to service connection for trauma to 
the eardrums is dismissed.


REMAND

The veteran contends that he has GERD and IBS which were 
incurred in service and/or that they are secondary to his 
service-connected anxiety disorder.  

Service medical records report treatment for constipation in 
February and October 1970.  The records note that the veteran 
was advised to improve his diet and to eat more roughage as 
well as to use mineral oil and fleet enemas.  Service 
treatment records also indicate that the veteran was seasick 
on multiple occasions and that he was treated for nausea, 
general weakness, and stomach cramps - assessed as intestinal 
flu - in June 1969.  

Post-service records reports assessments of hiatal hernia and 
gastroesophageal reflux in December 1999 and diverticulosis 
of colon and benign neoplasm of colon in July 2004, and they 
indicate that the veteran underwent a hernia repair in 1995.  
See generally Hall treatment records.  

A September 2004 VA psychiatric examination reports that the 
veteran had IBS, which the examiner believed was related to 
the service-connected generalized anxiety disorder.  It is 
unclear from the record whether this finding and opinion were 
based solely on the veteran's history of IBS from job 
stresses, however, as the examiner provides no medical 
rationale for the diagnosis or the nexus opinion.  Subsequent 
treatment records do not report any findings of IBS, though 
they do indicate that the veteran was treated for acute 
gastroenteritis in September 2006.  See generally VA 
treatment records.  

Based on the foregoing, the Board finds that the issues 
should be remanded in order to determine the nature and 
etiology of any GERD and IBS, particularly whether it was 
incurred in service or whether it is related to the veteran's 
service-connected anxiety disorder.  See 38 U.S.C.A. § 
5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
gastrointestinal examination to nature 
and etiology of any diagnosed disorder.  
The examiner should state whether it is 
at least as likely as not (50% 
probability or greater) that any 
diagnosed disorder, including GERDS and 
IBS, was incurred in service or is 
causally related to service or to the 
service connected anxiety disorder.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  

2.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


